                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

DEBORAH L LESER,                             )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:16-cv-02044-TWP-DLP
                                             )
INDIANAPOLIS PUBLIC SCHOOLS,                 )
BOARD OF SCHOOL COMMISSIONERS                )
FOR THE CITY OF INDIANAPOLIS,                )
MARY ANN SULLIVAN, Individually and          )
in her Official Capacity,                    )
SAM ODLE, Individually and in his Official   )
Capacity,                                    )
LANIER ECHOLS, Individually and in her       )
Official Capacity,                           )
MICHAEL O'CONNOR, Individually and in        )
his Official Capacity,                       )
GAYLE COSBY, Individually and in her         )
Official Capacity,                           )
KELLY BENTLEY, Individually and in her       )
Official Capacity,                           )
DIANE ARNOLD, Individually and in her        )
Official Capacity,                           )
LEWIS D. FEREBEE, Individually and in        )
his Official Capacity,                       )
LE BOLER, Individually and in her Official   )
Capacity,                                    )
WANDA LEGRAND, Individually and in           )
her Official Capacity,                       )
LELA TINA HESTER, Individually and in        )
her Official Capacity,                       )
                                             )
                         Defendants.         )

                                       ORDER

      This matter comes before the Court on the Plaintiff’s Motion to Compel the

Removal of Confidentiality Designation from Specific Documents Under the
Protective Order (Dkt. 220) 1. The motion was referred to the Undersigned for ruling

and, for the reasons that follow, is hereby GRANTED IN PART and DENIED IN

PART.

    I.      Background

         For the purposes of this Order, the Court assumes familiarity with the

underlying facts of this case. On April 24, 2019, the parties participated in a

telephonic status conference with the Undersigned. During this call, the Plaintiff

expressed concerns that the Defendants were improperly designating certain

documents as confidential, and the Defendants expressed concerns that the Plaintiff

was improperly withholding certain documents from production. With the discovery

deadline fast approaching, the Court discussed an expedited briefing schedule for

the parties’ imminent motions to compel. The Plaintiff and Defendants filed their

respective Motions to Compel on April 26, 2019, their responses on May 1, 2019,

and their replies on May 3, 2019.

         In the Plaintiff’s instant Motion to Compel, she requests that the Court

compel the Defendants to remove the confidential designation from certain

documents because, she argues, the documents are not actually confidential. She

also requests her reasonable attorneys’ fees for having to pursue this motion. The

Defendants’ Motion to Compel [Dkt. 214] will be discussed via separate order.




1The parties submitted identical briefing in the instant case and in the related case, Jensen v.
Indianapolis Public Schools, et al, 1:16-cv-2047-TWP-DLP. The Court will primarily address the
Leser filings in this Order.
   II.      Legal Standard

         Even when a governing protective order provides for confidentiality of certain

documents, the party who desires the secrecy has the burden of continually showing

“good cause” to maintain such confidentiality when the confidential nature of the

information is challenged. In re Bank One Sec. Litig., 222 F.R.D. 582, 586 (N.D. Ill.

2004) (citing Union Oil Co. of Cal. v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000)).

Establishing good cause requires a party to present “a particular and specific

demonstration of fact, as distinguished from stereotyped and conclusory

statements.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 (1981).

         If good cause is shown, a court then must balance the public's interest in

access to the record against the interest of the party seeking confidentiality to

determine whether to seal the record. In re Matter of Cont'l Ill. Secs. Litig., 732 F.2d

at 1313. If a party does not show good cause to justify the ongoing concealment of

certain information, the protective order may be dissolved or modified to unseal

that information. Id.; see also Jepson, Inc. v. Makita Elec. Works, 30 F.3d 854, 861

(7th Cir. 1994). If a party does identify specific genuine confidential material within

documents concealed by the protective order, a court nevertheless may place the

documents in the public record following redaction of the confidential material.

Methodist Hosps., Inc. v. Sullivan, 91 F.3d 1026, 1032 (7th Cir. 1996).

   III.     Discussion

         The Court approved the parties’ protective order on April 27, 2018. [Dkt. 97.]

The protective order provides that “[a]ny party or non-party who produces protected
information in this action may designate is at “Confidential” consistent with the

terms of this Order.” [Dkt. 97 at 2.] The protective order also lays out the process for

challenging designated information as follows:

      In the event that a Receiving Party disagrees at any time with any
      designation(s) made by the Designating Party, the Receiving Party
      must first try to resolve such challenge in good faith on an informal
      basis with the Designating Party pursuant to S.D. Ind. L.R. 37-1. The
      Receiving Party must provide written notice of the challenge and the
      grounds therefor to the Designating Party, who must respond in
      writing to the challenge within 15 days. At all times, the Designating
      Party carries the burden of establishing the propriety of the
      designation and protection level. Unless and until the challenge is
      resolved by the parties or ruled upon by the Court, the designated
      information will remain protected under this Order.


      Based on the parties’ briefing, the Plaintiff challenges the confidential

designation of three categories of documents: 1) documents already produced in

discovery without the confidential designation; 2) documents authored by and in the

control of the Defendants; and 3) documents produced in the Shana Taylor criminal

matter. The Court will address each in turn.

      1) Documents Already Produced

      The Plaintiff requests that the Court compel the Defendants to remove the

confidential designation from various documents that were already produced in

discovery in this case. The Defendants claim that this is a “non-issue,” while the

Plaintiff maintains that all documents that have been produced should have the

confidential designation removed. This issue could have (and should have) been

easily resolved by the parties themselves, without court intervention. Nevertheless,
it is the Court’s opinion that any documents that were produced without a

confidential designation can be used in this litigation. Therefore, there is no need

for the Defendants to remove the confidential designation from any document that

was already produced elsewhere in discovery without the confidential designation.

       2) IPS Authored Documents

       Next, the Plaintiff asserts that the Defendants should produce the documents

listed that were either authored by or are presently controlled by the Defendants. In

response, the Defendants argue that all such documents are encompassed by the

Protective Order in this case and, thus, should retain the confidential designation.

As noted above, once a document’s confidentiality designation has been challenged,

the party seeking to retain confidentiality must demonstrate “good cause.” The

Defendants, however, do not cite a single statute, rule, or opinion, but rather rely on

bare assertions and conclusory statements. 2 Defendants barely set forth any

argument or explanation as to why the challenged documents are confidential, and

assuredly cite no legal support for any argument that they did make.

       In Exhibit 5 to their response brief, the Defendants did include their reasons

for withholding the various “IPS Authored 3” documents, but that justification was

merely that the documents were “subject to the Protective Order in this case as it

relates to the discipline of a non-party.” [Dkt. 224-5.] The Defendants do not explain




2 It should be noted that neither the Plaintiff nor the Defendants provided the Court with the
necessary, or any, authority in their briefing, which required the Court to endeavor to research the
appropriate authority on its own.
3 The Plaintiff refers to this category of designated documents as “IPS Authored.”
or identify the various documents, their relevance, or why they should be subject to

confidentiality. Instead, they simply attempt to refute the Plaintiff’s argument for

revoking confidentiality. The burden, however, is not on the Plaintiff to disprove

confidentiality, but rather on the Defendants to demonstrate good cause for

maintaining confidentiality. Similar to the Court’s problem with analyzing the

Defendants’ privilege log in prior motion practice, the Defendants have again failed

to meet their burden of providing good cause for maintaining the confidentiality

designations of the challenged documents.

       3) Public Record Documents

       Lastly, the Plaintiff argues that various documents that the Defendants

designated confidential include public records, such as documents from the

underlying criminal matter file (e.g. voluntary witness statements), which cannot

and should not be confidential in the present case. The Defendants assert that the

documents were not made public in the underlying criminal matter and that they

remain subject to the Protective Order here. In Exhibit 5 to their response brief, the

Defendants cited their reason for maintaining all “Public Record 4” documents

confidential as “this document remains subject to the Protective Order in this case

and in the A.H. matter 5.” [Dkt. 224-5.] The Defendants again cite no statute, rule,

or opinion to support their assertion that these documents are subject to both


4The Plaintiff refers to this category of documents as “Public Record.”
5The A.H. matter is a related civil case, A.H. v. The Board of School Commissioners for the City of
Indianapolis, et al, No. 1:17-cv-4153-RLY-DML. Various documents related to the underlying Shana
Taylor criminal matter were produced in the A.H. matter. A protective order governs the A.H.
matter. Based on the Defendants’ briefing here (Dkt. 224), the Plaintiff agreed to be bound not only
by the protective order in the instant matter, but also by the protective order in the A.H. matter.
protective orders; at the very least, the Defendants should have addressed, as the

Plaintiff did, each document’s confidentiality individually. Based on the bare

briefing, mostly devoid of fact and entirely devoid of law, the Court is not satisfied

that the Defendants have demonstrated “good cause” for continuing to maintain the

confidential designation of these documents.

   IV.      Conclusion

         Accordingly, Plaintiff’s Motion to Compel the Removal of Confidentiality

Designation from Specific Documents Under the Protective Order (Dkt. 220) is

hereby GRANTED IN PART and DENIED IN PART. The confidential

designation does not need to be removed from documents that have been produced

as non-confidential in discovery, as outlined above.

         Additionally, the Defendants shall have until Tuesday, May 14, 2019 by

which to file a supplemental brief that demonstrates, with specificity, the good

cause necessary to maintain the remaining challenged documents as confidential. If

the Defendants choose not to file a brief, the confidential designation will be

removed from documents listed in Exhibit 1 to the Plaintiff’s Motion that have not

already been produced as non-confidential.

         So ORDERED.

         Date: 5/10/2019




Distribution:
All ECF-registered counsel of record via email
